Exhibit 10.1

ACHAOGEN, INC.
2014 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN

(as amended by the Board on September 13, 2017)

ARTICLE 1.

PURPOSE

The purpose of the Achaogen, Inc. 2014 Employment Commencement Incentive Plan
(as it may be amended from time to time, the “Plan”) is to promote the success
and enhance the value of Achaogen, Inc. (the “Company”) by linking the
individual interests of the members of the Eligible Participants to those of the
Company’s stockholders and by providing such individuals with an incentive for
outstanding performance to generate superior returns to the Company’s
stockholders.  The Plan is further intended to provide flexibility to the
Company in its ability to motivate, attract, and retain the services of members
of the Board, Employees, and Consultants upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation is largely
dependent.  Only Eligible Participants may receive awards under the Plan.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

2.1“Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 12 hereof.  With reference to
the duties of the Administrator under the Plan which have been delegated to one
or more persons pursuant to Section 12.6 hereof, or as to which the Board has
assumed, the term “Administrator” shall refer to such person(s) unless the
Committee or the Board has revoked such delegation or the Board has terminated
the assumption of such duties.  For the avoidance of doubt, only the Committee
or the Board may grant Awards under the Plan.

2.2“Affiliate” shall mean any Parent or Subsidiary.

2.3“Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.4“Applicable Law” shall mean any applicable law, including without limitation,
(i) provisions of the Code, the Securities Act, the Exchange Act and any rules
or regulations thereunder; (ii) corporate, securities, tax or other laws,
statutes, rules, requirements or regulations,

 

 

 

US-DOCS\94177721.2

--------------------------------------------------------------------------------

whether federal, state, local or foreign; and (iii) rules of any securities
exchange or automated quotation system on which the Shares are listed, quoted or
traded.

2.5“Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Performance Award, a Dividend Equivalents award, a Deferred Stock
award, a Deferred Stock Unit award, a Stock Payment award or a Stock
Appreciation Right, which may be awarded or granted under the Plan
(collectively, “Awards”).

2.6“Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

2.7“Board” shall mean the Board of Directors of the Company.

2.8“Cause” shall mean, unless such term or an equivalent term is otherwise
defined by the applicable Award Agreement or other written agreement between a
Participant and the Company applicable to an Award, the occurrence of any of the
following events:  (i) an act of dishonesty made by the Participant in
connection with his or her responsibilities as a Service Provider, (ii) the
Participant’s conviction of, or plea of nolo contendere to, a felony, (iii) the
Participant’s gross misconduct, or (iv) the Participant’s continued substantial
violations of his or her duties as a Service Provider after such Participant has
received a written demand for performance from the Company which specifically
sets forth the factual basis for the Company’s belief that such Participant has
not substantially performed his or her duties. The determination that a
Participant’s Termination of Service is either for Cause or without Cause shall
be made by the Company in its sole discretion.  Any determination by the Company
that a Participant experienced a Termination of Service by reason of dismissal
without Cause for the purposes of outstanding Awards held by such Participant
shall have no effect upon any determination of the rights or obligations of the
Company or such Participant for any other purpose.

2.9“Change in Control” shall mean the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(a)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b)During any period of two consecutive years, individuals who, at the beginning
of such period, constitute the Board together with any new Director(s) (other
than a Director designated by a person who shall have entered into an agreement
with the Company to

--------------------------------------------------------------------------------

effect a transaction described in Section 2.9(a) or 2.9(c)) whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the Directors then still in office who
either were Directors at the beginning of the two-year period or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

(c)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i)which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii)after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.9(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction;  or

(d)The Company’s stockholders approve a liquidation or dissolution of the
Company.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any portion of an Award that provides for the deferral of
compensation and is subject to Section 409A of the Code, the transaction or
event described in subsection (a), (b), (c) or (d) with respect to such Award
(or portion thereof) must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Section 409A.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

2.10“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder, whether issued prior or subsequent to the grant of any Award.

2.11“Committee” shall mean the Compensation Committee of the Board.

--------------------------------------------------------------------------------

2.12“Common Stock” shall mean the common stock of the Company, par value $0.001
per share.

2.13“Company” shall have the meaning set forth in Article 1 hereof.

2.14“Deferred Stock” shall mean a right to receive Shares awarded under Section
9.4 hereof.

2.15“Deferred Stock Unit” shall mean a right to receive Shares awarded under
Section 9.5 hereof.  

2.16“Director” shall mean a member of the Board, as constituted from time to
time.

2.17“Dividend Equivalent” shall mean a right to receive the equivalent value (in
cash or Shares) of dividends paid on Shares, awarded under Section 9.2 hereof.

2.18“DRO” shall mean a “domestic relations order” as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.

2.19“Effective Date” shall mean the date on which the Board has adopted the
Plan.

2.20“Eligible Participant” shall mean any Employee who has not previously been
an Employee or Director of the Company or a Subsidiary, or is commencing
employment with the Company or a Subsidiary following a bona fide period of
non-employment by the Company or a Subsidiary, if he or she is granted an Award
in connection with his or her commencement of employment with the Company or a
Subsidiary and such grant is an inducement material to his or her entering into
employment with the Company or a Subsidiary.  The Board may in its discretion
adopt procedures from time to time to ensure that an Employee is eligible to
participate in the Plan prior to the granting of any Awards to such Employee
under the Plan (including, without limitation, a requirement, that each such
Employee certify to the Company prior to the receipt of an Award under the Plan
that he or she has not been previously employed by the Company or a Subsidiary,
or if previously employed, has had a bona fide period of non-employment, and
that the grant of Awards under the Plan is an inducement material to his or her
agreement to enter into employment with the Company or a Subsidiary).

2.21“Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or any Affiliate.

2.22“Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of Shares (or other securities of the Company)
or the share price of Common Stock (or other securities) and causes a change in
the per share value of the Common Stock underlying outstanding stock-based
Awards.

--------------------------------------------------------------------------------

2.23“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.24“Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:

(a)If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) listed on any national market system or (iii)
listed, quoted or traded on any automated quotation system, its Fair Market
Value shall be the closing sales price for a Share as quoted on such exchange or
system for such date or, if there is no closing sales price for a Share on the
date in question, the closing sales price for a Share on the last preceding date
for which such quotation exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

(b)If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

(c)If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

2.25“Good Reason” shall mean, unless such term or an equivalent term is
otherwise defined by the applicable Award Agreement or other written agreement
between a Participant and the Company applicable to an Award, with respect to
any particular Participant, the Participant’s resignation from all positions he
or she then-holds with the Company if (A) without Participant’s written consent
(I) there is a material reduction of the Participant’s base salary; provided,
however, that a material reduction in the Participant’s base salary pursuant to
a salary reduction program affecting all or substantially all of the employees
of the Company and that does not adversely affect Participant to a greater
extent than other similarly situated employees shall not constitute Good Reason;
or (II) the Participant is required to relocate his or her primary work location
to a facility or location that would increase the Participant’s one way commute
distance by more than fifty (50) miles from the Participant’s primary work
location as of immediately prior to such change, (B) the Participant provides
written notice outlining such conditions, acts or omissions to the Company’s
General Counsel within thirty (30) days immediately following such material
change or reduction, (C) such material change or reduction is not remedied by
the Company within thirty (30) days following the Company’s receipt of such
written notice and (D) the Participant’s resignation is effective not later than
thirty (30) days after the expiration of such thirty (30) day cure period.

2.26“Holder” shall mean an Eligible Participant who has been granted an Award.

--------------------------------------------------------------------------------

2.27“Incentive Stock Option” shall mean an Option that is intended to qualify as
an incentive stock option and conforms to the applicable provisions of Section
422 of the Code.  Incentive Stock Options may not be granted under the Plan.

2.28 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee of the Company and who qualifies as “independent” within the meaning of
Nasdaq Stock Market Rule 5605(a)(2), or any successor rule, if the Company’s
securities are traded on the Nasdaq Stock Market, or the requirements of any
other established stock exchange on which the Company’s securities are traded,
as such rules or requirements may be amended from time to time.

2.29“Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.

2.30“Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 5 hereof.  Any Option granted under this Plan shall
be a Non-Qualified Stock Option.

2.31“Option Term” shall have the meaning set forth in Section 5.4 hereof.

2.32“Parent” shall mean any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities ending with the Company if each of the
entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

2.33“Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 9.1 hereof.

2.34“Performance Stock Unit” shall mean a Performance Award awarded under
Section 9.1 hereof which is denominated in units of value including dollar value
of shares of Common Stock.

2.35“Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined under the General Instructions to Form S-8
Registration Statement under the Securities Act or any successor Form thereto,
or any other transferee specifically approved by the Administrator, after taking
into account Applicable Law.

2.36“Plan” shall have the meaning set forth in Article 1 hereof.

2.37“Program” shall mean any program adopted by the Administrator pursuant to
the Plan containing the terms and conditions intended to govern a specified type
of Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.

2.38“Restricted Stock” shall mean an award of Shares made under Article 7 hereof
that is subject to certain restrictions and may be subject to risk of forfeiture
or repurchase.

--------------------------------------------------------------------------------

2.39“Restricted Stock Unit” shall mean a contractual right awarded under Article
8 hereof to receive in the future a Share or the Fair Market Value of a Share in
cash.

2.40“Securities Act” shall mean the Securities Act of 1933, as amended.

2.41“Shares” shall mean shares of Common Stock.

2.42“Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 10 hereof.

2.43“Stock Appreciation Right Term” shall have the meaning set forth in Section
10.4 hereof.

2.44“Stock Payment” shall mean (a) a payment in the form of Shares, or (b) an
option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 9.3 hereof.

2.45“Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

2.46“Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

2.47“Termination of Service” shall mean the time when the employee-employer
relationship between a Holder and the Company or any Affiliate is terminated for
any reason, including, without limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding terminations where the
Holder simultaneously commences or remains in employment or service with the
Company or any Affiliate.  

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service.  For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy relations shall be deemed to be
terminated in the event that the Affiliate employing or contracting with such
Holder ceases to remain an Affiliate following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

--------------------------------------------------------------------------------

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1Number of Shares.

(a)Subject to Sections 13.1, 13.2 and 3.1(b) hereof, the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan
shall be 2,050,000 Shares.  Notwithstanding the foregoing, to the extent
permitted under Applicable Law, Awards that provide for the delivery of Shares
subsequent to the applicable grant date may be granted in excess of the Share
Limit if such Awards provide for the forfeiture or cash settlement of such
Awards to the extent that insufficient Shares remain under the share limit in
this Section 3.1 at the time that Shares would otherwise be issued in respect of
such Award.  

(b)If any Shares subject to an Award are forfeited or expire or such Award is
settled for cash (in whole or in part), the Shares subject to such Award shall,
to the extent of such forfeiture, expiration or cash settlement, again be
available for future grants of Awards under the Plan.  Notwithstanding anything
to the contrary contained herein, the following Shares shall not be added to the
Shares authorized for grant under Section 3.1(a) hereof and will not be
available for future grants of Awards:  (i) Shares tendered by a Holder or
withheld by the Company in payment of the exercise price of an Option; (ii)
Shares tendered by the Holder or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award; (iii) Shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof; and (iv) Shares purchased
on the open market with the cash proceeds from the exercise of Options.  Any
Shares repurchased by the Company under Section 7.4 hereof at the same price
paid by the Holder or a lower price so that such Shares are returned to the
Company will again be available for Awards.  The payment of Dividend Equivalents
in cash in conjunction with any outstanding Awards shall not be counted against
the shares available for issuance under the Plan.

(c)Substitute Awards shall not reduce the Shares authorized for grant under the
Plan.  Additionally, in the event that a company acquired by the Company or any
Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by its stockholders and not adopted
in contemplation of such acquisition or combination, the shares available for
grant pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the Shares authorized for grant under the Plan; provided that Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
employed by or providing services to the Company or its Affiliates immediately
prior to such acquisition or combination.

3.2Stock Distributed.  Any Shares distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Common Stock, treasury Common
Stock or Common Stock purchased on the open market.

--------------------------------------------------------------------------------

ARTICLE 4.

GRANTING OF AWARDs

4.1Participation.  The Committee and the Board may, from time to time, select
from among all Eligible Participants, those to whom an Award shall be granted
and shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan.  No Eligible Individual shall
have any right to be granted an Award pursuant to the Plan.

4.2Award Agreement.  Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award, which may
include the term of the Award, the provisions applicable in the event of the
Holder’s Termination of Service, and the Company’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind an Award.

4.3Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule.  To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

4.4At-Will Employment; Voluntary Participation.  Nothing in the Plan or in any
Program or Award Agreement hereunder shall confer upon any Holder any right to
continue in the employ of the Company or any Affiliate, or shall interfere with
or restrict in any way the rights of the Company and any Affiliate, which rights
are hereby expressly reserved, to discharge any Holder at any time for any
reason whatsoever, with or without cause, and with or without notice, or to
terminate or change all other terms and conditions of employment, except to the
extent expressly provided otherwise in a written agreement between the Holder
and the Company or any Affiliate.  Participation by each Holder in the Plan
shall be voluntary and nothing in the Plan shall be construed as mandating that
any Eligible Individual shall participate in the Plan.  

4.5Foreign Holders.  Notwithstanding any provision of the Plan to the contrary,
in order to comply with the laws in countries other than the United States in
which the Company and its Affiliates operate or have Employees, or in order to
comply with the requirements of any foreign securities exchange, the
Administrator, in its sole discretion, shall have the power and authority to:
(a) determine which Affiliates shall be covered by the Plan; (b) determine which
Eligible Participants outside the United States are eligible to participate in
the Plan; (c) modify the terms and conditions of any Award granted to Eligible
Participants outside the United States to comply with applicable foreign laws or
listing requirements of any such foreign securities exchange; (d) establish
subplans and modify exercise procedures and other terms and procedures, to the
extent such actions may be necessary or advisable (any such subplans and/or
modifications shall be attached to the Plan as appendices); provided, however,
that no such subplans and/or modifications shall increase the share limitations
contained in Section 3.1 hereof; and (e) take any action, before

--------------------------------------------------------------------------------

or after an Award is made, that it deems advisable to obtain approval or comply
with any necessary local governmental regulatory exemptions or approvals or
listing requirements of any such foreign securities exchange.  Notwithstanding
the foregoing, the Administrator may not take any actions hereunder, and no
Awards shall be granted, that would violate the Code, the Exchange Act, the
Securities Act, any other securities law or governing statute, the rules of the
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded or any other Applicable Law.  For purposes of the Plan,
all references to foreign laws, rules, regulations or taxes shall be references
to the laws, rules, regulations and taxes of any applicable jurisdiction other
than the United States or a political subdivision thereof.  

4.6Stand-Alone and Tandem Awards  Awards granted pursuant to the Plan may, in
the sole discretion of the Administrator, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan.  Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

ARTICLE 5.

granting OF OPTIONS

5.1Granting of Options to Eligible Participants.  Each of the Committee and the
Board is authorized to grant Options to Eligible Participants from time to time,
in its sole discretion, on such terms and conditions as it may determine which
shall not be inconsistent with the Plan.

5.2Option Exercise Price. Except as provided in Article 13 hereof, the exercise
price per Share subject to each Option shall be set by the Committee or the
Board, but shall not be less than one hundred percent (100%) of the Fair Market
Value of a Share on the date the Option is granted.

5.3Option Term.  The term of each Option (the “Option Term”) shall be set by the
Administrator in its sole discretion; provided, however, that the Option Term
shall not be more than ten (10) years from the date the Option is granted.  The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Holder has the right to
exercise the vested Options, which time period may not extend beyond the last
day of the Option Term.  The Administrator may extend the Option Term of any
outstanding Option, may extend the time period during which vested Options may
be exercised following any Termination of Service of the Holder, and may amend
any other term or condition of such Option relating to such a Termination of
Service.

5.4Option Vesting.

(a)The period during which the right to exercise, in whole or in part, an Option
vests in the Holder shall be set by the Administrator and the Administrator may
determine that an Option may not be exercised in whole or in part for a
specified period after it is granted.  Such vesting may be based on service with
the Company or any Affiliate, any of performance criteria, or any other criteria
selected by the Administrator.  At any time after the grant of an Option, the

--------------------------------------------------------------------------------

Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the vesting of the Option, including following
a Termination of Service; provided, that in no event shall an Option become
exercisable following its expiration, termination or forfeiture.

(b)No portion of an Option which is unexercisable at a Holder’s Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Administrator either in the Program, the Award Agreement or by action of
the Administrator following the grant of the Option.

5.5Substitute Awards.  Notwithstanding the foregoing provisions of this Article
5 to the contrary, in the case of an Option that is a Substitute Award, the
price per share of the shares subject to such Option may be less than the Fair
Market Value per share on the date of grant; provided that the excess of:  (a)
the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of:  (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.

5.6Substitution of Stock Appreciation Rights.  The Administrator may provide in
the applicable Program or the Award Agreement evidencing the grant of an Option
that the Administrator, in its sole discretion, shall have the right to
substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided that such Stock Appreciation Right shall
be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, and shall also have the same
exercise price, vesting schedule and remaining Option Term as the substituted
Option.

ARTICLE 6.

EXERCISE OF OPTIONS

6.1Partial Exercise.  An exercisable Option may be exercised in whole or in
part.  However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of Shares.

6.2Manner of Exercise.  All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

(a)A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised.  The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;

(b)Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
Applicable Law.  The

--------------------------------------------------------------------------------

Administrator may, in its sole discretion, also take whatever additional actions
it deems appropriate to effect such compliance including, without limitation,
placing legends on share certificates and issuing stop-transfer notices to
agents and registrars;

(c)In the event that the Option shall be exercised pursuant to Section 11.3
hereof by any person or persons other than the Holder, appropriate proof of the
right of such person or persons to exercise the Option, as determined in the
sole discretion of the Administrator; and

(d)Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 11.1
and 11.2 hereof.

ARTICLE 7.

AWARD OF RESTRICTED STOCK

7.1Award of Restricted Stock.

(a)Each of the Committee and the Board is authorized to grant Restricted Stock
to Eligible Participants, and shall determine the terms and conditions,
including the restrictions applicable to each award of Restricted Stock, which
terms and conditions shall not be inconsistent with the Plan, and may impose
such conditions on the issuance of such Restricted Stock as it deems
appropriate.

(b)The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by Applicable Law.  In all
cases, legal consideration shall be required for each issuance of Restricted
Stock to the extent required by Applicable Law.

7.2Rights as Stockholders.  Subject to Section 7.4 hereof, upon issuance of
Restricted Stock, the Holder shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said shares,
subject to the restrictions in the applicable Program or in each individual
Award Agreement, including the right to receive all dividends and other
distributions paid or made with respect to the shares; provided, however, that,
in the sole discretion of the Administrator, any extraordinary distributions
with respect to the Shares shall be subject to the restrictions set forth in
Section 7.3 hereof.  

7.3Restrictions.  All shares of Restricted Stock (including any shares received
by Holders thereof with respect to shares of Restricted Stock as a result of
stock dividends, stock splits or any other form of recapitalization) shall, in
the terms of the applicable Program or in each individual Award Agreement, be
subject to such restrictions and vesting requirements as the Administrator shall
provide.  Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Administrator, including, without
limitation, criteria based on the Holder’s duration of employment with the
Company, Company or Affiliate performance, individual performance or other
criteria selected by the Administrator.  By action taken after the Restricted
Stock is issued,

--------------------------------------------------------------------------------

the Administrator may, on such terms and conditions as it may determine to be
appropriate, accelerate the vesting of such Restricted Stock by removing any or
all of the restrictions imposed by the terms of the Program and/or the Award
Agreement.  Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire.

7.4Repurchase or Forfeiture of Restricted Stock.  Except as otherwise determined
by the Administrator at the time of the grant of the Award or thereafter, if no
price was paid by the Holder for the Restricted Stock, upon a Termination of
Service during the applicable restriction period, the Holder’s rights in
unvested Restricted Stock then subject to restrictions shall lapse, and such
Restricted Stock shall be surrendered to the Company and cancelled without
consideration.  If a price was paid by the Holder for the Restricted Stock, upon
a Termination of Service during the applicable restriction period, the Company
shall have the right to repurchase from the Holder the unvested Restricted Stock
then subject to restrictions at a cash price per share equal to the price paid
by the Holder for such Restricted Stock or such other amount as may be specified
in the Program or the Award Agreement.  Notwithstanding the foregoing, the
Administrator in its sole discretion may provide that in the event of certain
events, including a Change in Control, the Holder’s death, retirement or
disability or any other specified Termination of Service or any other event, the
Holder’s rights in unvested Restricted Stock shall not lapse, such Restricted
Stock shall vest and, if applicable, the Company shall not have a right of
repurchase.

7.5Certificates for Restricted Stock.  Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall
determine.  Certificates or book entries evidencing shares of Restricted Stock
must include an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.  The Company may, in its sole
discretion, (a) retain physical possession of any stock certificate evidencing
shares of Restricted Stock until the restrictions thereon shall have lapsed
and/or (b) require that the stock certificates evidencing shares of Restricted
Stock be held in custody by a designated escrow agent (which may but need not be
the Company) until the restrictions thereon shall have lapsed, and that the
Holder deliver a stock power, endorsed in blank, relating to such Restricted
Stock.

7.6Section 83(b) Election.  If a Holder makes an election under Section 83(b) of
the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

ARTICLE 8.
Award of restricted stock units

8.1Grant of Restricted Stock Units.  Each of the Committee and the Board is
authorized to grant Awards of Restricted Stock Units to any Eligible Participant
selected by the Administrator in such amounts and subject to such terms and
conditions as determined by the Administrator.  

8.2Term.  Except as otherwise provided herein, the term of a Restricted Stock
Unit award shall be set by the Administrator in its sole discretion.

--------------------------------------------------------------------------------

8.3Purchase Price.  The Administrator shall specify the purchase price, if any,
to be paid by the Holder to the Company with respect to any Restricted Stock
Unit award; provided, however, that value of the consideration shall not be less
than the par value of a Share, unless otherwise permitted by Applicable Law.

8.4Vesting of Restricted Stock Units.  At the time of grant, the Administrator
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate, including, without limitation, vesting based upon the
Holder’s duration of service to the Company or any Affiliate, Company
performance, individual performance or other specific criteria, in each case on
a specified date or dates or over any period or periods, as determined by the
Administrator.  

8.5Maturity and Payment.  At the time of grant, the Administrator shall specify
the maturity date applicable to each grant of Restricted Stock Units which shall
be no earlier than the vesting date or dates of the Award and may be determined
at the election of the Holder (if permitted by the applicable Award Agreement);
provided that, except as otherwise determined by the Administrator, set forth in
any applicable Award Agreement, and subject to compliance with Section 409A of
the Code, in no event shall the maturity date relating to each Restricted Stock
Unit occur following the later of (a) the fifteenth (15th) day of the third
(3rd) month following the end of calendar year in which the Restricted Stock
Unit vests; or (b) the fifteenth (15th) day of the third (3rd) month following
the end of the Company’s fiscal year in which the Restricted Stock Unit
vests.  On the maturity date, the Company shall, subject to Section 11.4(e)
hereof, transfer to the Holder one unrestricted, fully transferable Share for
each Restricted Stock Unit scheduled to be paid out on such date and not
previously forfeited, or, in the sole discretion of the Administrator, an amount
in cash equal to the Fair Market Value of such shares on the maturity date or a
combination of cash and Common Stock as determined by the Administrator.  

8.6Payment upon Termination of Service.  An Award of Restricted Stock Units
shall only be payable while the Holder is an Employee; provided, however, that
the Administrator, in its sole and absolute discretion may provide (in an Award
Agreement or otherwise) that a Restricted Stock Unit award may be paid
subsequent to a Termination of Service in certain events, including a Change in
Control, the Holder’s death, retirement or disability or any other specified
Termination of Service.

8.7No Rights as a Stockholder.  Unless otherwise determined by the
Administrator,  a Holder who is awarded Restricted Stock Units shall possess no
incidents of ownership with respect to the Shares represented by such Restricted
Stock Units, unless and until the same are transferred to the Holder pursuant to
the terms of this Plan and the Award Agreement.  

8.8Dividend Equivalents.  Subject to Section 9.2 hereof, the Administrator may,
in its sole discretion, provide that Dividend Equivalents shall be earned by a
Holder of Restricted Stock Units based on dividends declared on the Common
Stock, to be credited as of dividend payment dates during the period between the
date an Award of Restricted Stock Units is granted to a Holder and the maturity
date of such Award.  

--------------------------------------------------------------------------------

ARTICLE 9.

award of PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS, DEFERRED
STOCK, DEFERRED STOCK UNITS

9.1Performance Awards.

(a)Each of the Board and the Committee is authorized to grant Performance
Awards, including Awards of Performance Stock Units, to any Eligible
Participant.  The value of Performance Awards, including Performance Stock
Units, may be linked to any one or more performance criteria or other specific
criteria determined by the Administrator, in each case on a specified date or
dates or over any period or periods determined by the
Administrator.  Performance Awards, including Performance Stock Unit awards may
be paid in cash, Shares, or a combination of cash and Shares, as determined by
the Administrator.

(b)Without limiting Section 9.1(a) hereof, each of the Board and the Committee
may grant Performance Awards to any Eligible Participant in the form of a cash
bonus payable upon the attainment of objective performance criteria or such
other criteria, whether or not objective, which are established by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator.  

9.2Dividend Equivalents.

(a)Dividend Equivalents may be granted by each of the Board and the Committee
based on dividends declared on the Common Stock, to be credited as of dividend
payment dates during the period between the date an Award is granted to a Holder
and the date such Award vests, is exercised, is distributed or expires, as
determined by the Administrator.  Such Dividend Equivalents shall be converted
to cash or additional shares of Common Stock by such formula and at such time
and subject to such limitations as may be determined by the Administrator.  

(b)Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

9.3Stock Payments.  Each of the Board and the Committee is authorized to make
Stock Payments to any Eligible Participant.  The number or value of Shares of
any Stock Payment shall be determined by the Administrator and may be based upon
performance criteria or any other specific criteria, including service to the
Company or any Affiliate, determined by the Administrator.  Shares underlying a
Stock Payment which is subject to a vesting schedule or other conditions or
criteria set by the Administrator will not be issued until those conditions have
been satisfied.  Unless otherwise provided by the Administrator, a Holder of a
Stock Payment shall have no rights as a Company stockholder with respect to such
Stock Payment until such time as the Stock Payment has vested and the Shares
underlying the Award have been issued to the Holder.  Stock Payments may, but
are not required to, be made in lieu of base salary, bonus, fees or other cash
compensation otherwise payable to such Eligible Individual.

9.4Deferred Stock.  Each of the Board and the Committee is authorized to grant
Deferred Stock to any Eligible Participant.  The number of shares of Deferred
Stock shall be

--------------------------------------------------------------------------------

determined by the Administrator and may (but is not required to) be based on
performance criteria or other specific criteria, including service to the
Company or any Affiliate, as the Administrator determines, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.  Shares underlying a Deferred Stock award which is subject to a
vesting schedule or other conditions or criteria set by the Administrator will
be issued on the vesting date(s) or date(s) that those conditions and criteria
have been satisfied, as applicable.  Unless otherwise provided by the
Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and any other applicable conditions and/or criteria have been satisfied
and the Shares underlying the Award have been issued to the Holder.

9.5Deferred Stock Units.  Each of the Board and the Committee is authorized to
grant Deferred Stock Units to any Eligible Participant.  The number of Deferred
Stock Units shall be determined by the Administrator and may (but is not
required to) be based on performance criteria or other specific criteria,
including service to the Company or any Affiliate, as the Administrator
determines, in each case on a specified date or dates or over any period or
periods determined by the Administrator.  Each Deferred Stock Unit shall entitle
the Holder thereof to receive one share of Common Stock on the date the Deferred
Stock Unit becomes vested or upon a specified settlement date thereafter (which
settlement date may (but is not required to) be the date of the Holder’s
Termination of Service).  Shares underlying a Deferred Stock Unit award which is
subject to a vesting schedule or other conditions or criteria set by the
Administrator will not be issued until on or following the date that those
conditions and criteria have been satisfied.  Unless otherwise provided by the
Administrator, a Holder of Deferred Stock Units shall have no rights as a
Company stockholder with respect to such Deferred Stock Units until such time as
the Award has vested and any other applicable conditions and/or criteria have
been satisfied and the Shares underlying the Award have been issued to the
Holder.

9.6Term.  The term of a Performance Award, Dividend Equivalent award, Stock
Payment award, Deferred Stock award and/or Deferred Stock Unit award shall be
set by the Administrator in its sole discretion.

9.7Purchase Price.  The Administrator may establish the purchase price of a
Performance Award, shares distributed as a Stock Payment award, shares of
Deferred Stock or shares distributed pursuant to a Deferred Stock Unit award;
provided, however, that value of the consideration shall not be less than the
par value of a Share, unless otherwise permitted by Applicable Law.

9.8Termination of Service.  A Performance Award, Stock Payment award, Dividend
Equivalent award, Deferred Stock award and/or Deferred Stock Unit award is
distributable only while the Holder is an Employee.  The Administrator, however,
in its sole discretion may provide that the Performance Award, Dividend
Equivalent award, Stock Payment award, Deferred Stock award and/or Deferred
Stock Unit award may be distributed subsequent to a Termination of Service in
certain events, including a Change in Control, the Holder’s death, retirement or
disability or any other specified Termination of Service.

--------------------------------------------------------------------------------

ARTICLE 10.

award of STOCK APPRECIATION RIGHTS

10.1Grant of Stock Appreciation Rights.

(a)Each of the Board and the Committee is authorized to grant Stock Appreciation
Rights to Eligible Participants from time to time, in its sole discretion, on
such terms and conditions as it may determine consistent with the Plan.

(b)A Stock Appreciation Right shall entitle the Holder (or other person entitled
to exercise the Stock Appreciation Right pursuant to the Plan) to exercise all
or a specified portion of the Stock Appreciation Right (to the extent then
exercisable pursuant to its terms) and to receive from the Company an amount
determined by multiplying the difference obtained by subtracting the exercise
price per Share of the Stock Appreciation Right from the Fair Market Value on
the date of exercise of the Stock Appreciation Right by the number of Shares
with respect to which the Stock Appreciation Right shall have been exercised,
subject to any limitations the Administrator may impose.  Except as described in
(c) below or in Section 13.2 hereof, the exercise price per Share subject to
each Stock Appreciation Right shall be set by the Administrator, but shall not
be less than one hundred percent (100%) of the Fair Market Value on the date the
Stock Appreciation Right is granted.

(c)Notwithstanding the foregoing provisions of Section 10.1(b) hereof to the
contrary, in the case of an Stock Appreciation Right that is a Substitute Award,
the price per Share of the Shares subject to such Stock Appreciation Right may
be less than one hundred percent (100%) of the Fair Market Value per share on
the date of grant; provided that the excess of:  (i) the aggregate Fair Market
Value (as of the date such Substitute Award is granted) of the shares subject to
the Substitute Award, over (ii) the aggregate exercise price thereof does not
exceed the excess of:  (x) the aggregate fair market value (as of the time
immediately preceding the transaction giving rise to the Substitute Award, such
fair market value to be determined by the Administrator) of the shares of the
predecessor entity that were subject to the grant assumed or substituted for by
the Company, over (y) the aggregate exercise price of such shares.

10.2Stock Appreciation Right Vesting.

(a)The period during which the right to exercise, in whole or in part, a Stock
Appreciation Right vests in the Holder shall be set by the Administrator and the
Administrator may determine that a Stock Appreciation Right may not be exercised
in whole or in part for a specified period after it is granted.  Such vesting
may be based on service with the Company or any Affiliate, any performance
criteria or any other criteria selected by the Administrator.  At any time after
grant of a Stock Appreciation Right, the Administrator may, in its sole
discretion and subject to whatever terms and conditions it selects, accelerate
the period during which a Stock Appreciation Right vests.

(b)No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the applicable Program or
Award Agreement or by action of the Administrator following the grant of the
Stock Appreciation Right, including following a

--------------------------------------------------------------------------------

Termination of Service; provided, that in no event shall a Stock Appreciation
Right become exercisable following its expiration, termination or forfeiture.

10.3Manner of Exercise.  All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
stock administrator of the Company, or such other person or entity designated by
the Administrator, or his, her or its office, as applicable:

(a)A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised.  The notice shall be signed by the Holder or
other person then entitled to exercise the Stock Appreciation Right or such
portion of the Stock Appreciation Right;

(b)Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations.  The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and

(c)In the event that the Stock Appreciation Right shall be exercised pursuant to
this Section 10.3 hereof by any person or persons other than the Holder,
appropriate proof of the right of such person or persons to exercise the Stock
Appreciation Right.

10.4Stock Appreciation Right Term.  The term of each Stock Appreciation Right
(the “Stock Appreciation Right Term”) shall be set by the Administrator in its
sole discretion; provided, however, that the term shall not be more than ten
(10) years from the date the Stock Appreciation Right is granted.  The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Holder has the right to
exercise the vested Stock Appreciation Rights, which time period may not extend
beyond the expiration date of the Stock Appreciation Right Term.  Except as
limited by the requirements of Section 409A of the Code and regulations and
rulings thereunder, the Administrator may extend the Stock Appreciation Right
Term of any outstanding Stock Appreciation Right, may extend the time period
during which vested Stock Appreciation Rights may be exercised following any
Termination of Service of the Holder, and may amend any other term or condition
of such Stock Appreciation Right relating to such a Termination of Service.

10.5Payment.  Payment of the amounts payable with respect to Stock Appreciation
Rights pursuant to this Article 10 shall be in cash, Shares (based on its Fair
Market Value as of the date the  Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

ARTICLE 11.

ADditional terms of awards

11.1Payment.  The Administrator shall determine the methods by which payments by
any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of

--------------------------------------------------------------------------------

an Award, Shares issuable pursuant to the exercise of the Award) or Shares held
for such period of time as may be required by the Administrator in order to
avoid adverse accounting consequences, in each case, having a Fair Market Value
on the date of delivery equal to the aggregate payments required, (c) delivery
of a written or electronic notice that the Holder has placed a market sell order
with a broker with respect to Shares then issuable upon exercise or vesting of
an Award, and that the broker has been directed to pay a sufficient portion of
the net proceeds of the sale to the Company in satisfaction of the aggregate
payments required; provided that payment of such proceeds is then made to the
Company upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator.  The Administrator shall also determine the
methods by which Shares shall be delivered or deemed to be delivered to
Holders.  Notwithstanding any other provision of the Plan to the contrary, no
Holder who is a Director or an “executive officer” of the Company within the
meaning of Section 13(k) of the Exchange Act shall be permitted to make payment
with respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment, with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

11.2Tax Withholding.  The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Holder to remit to the Company, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
the Holder’s FICA or employment tax obligation) required by law to be withheld
with respect to any taxable event concerning a Holder arising as a result of the
Plan.  The Administrator may in its sole discretion and in satisfaction of the
foregoing requirement allow a Holder to satisfy such obligations by any payment
means described in Section 11.1 hereof, including without limitation, by
allowing such Holder to elect to have the Company withhold Shares otherwise
issuable under an Award (or allow the surrender of Shares).  The number of
Shares which may be so withheld or surrendered shall be limited to the number of
Shares which have a Fair Market Value on the date of withholding or repurchase
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income.  The
Administrator shall determine the fair market value of the Shares, consistent
with applicable provisions of the Code, for tax withholding obligations due in
connection with a broker-assisted cashless Option or Stock Appreciation Right
exercise involving the sale of Shares to pay the Option or Stock Appreciation
Right exercise price or any tax withholding obligation.

11.3Transferability of Awards.

(a)Except as otherwise provided in Section 11.3(b) hereof:

(i)No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the Shares underlying such Award have been issued, and
all restrictions applicable to such Shares have lapsed;

(ii)No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment

--------------------------------------------------------------------------------

or any other means whether such disposition be voluntary or involuntary or by
operation of law by judgment, levy, attachment, garnishment or any other legal
or equitable proceedings (including bankruptcy) unless and until such Award has
been exercised, or the Shares underlying such Award have been issued, and all
restrictions applicable to such Shares have lapsed, and any attempted
disposition of an Award prior to the satisfaction of these conditions shall be
null and void and of no effect, except to the extent that such disposition is
permitted by clause (i) of this provision; and

(iii)During the lifetime of the Holder, only the Holder may exercise an Award
(or any portion thereof) granted to him under the Plan, unless it has been
disposed of pursuant to a DRO; after the death of the Holder, any exercisable
portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by his personal representative or by any person empowered to do so
under the deceased Holder’s will or under the then applicable laws of descent
and distribution.

(b)Notwithstanding Section 11.3(a) hereof, the Administrator, in its sole
discretion, may determine to permit a Holder or a Permitted Transferee of such
Holder to transfer an Award to any one or more Permitted Transferees, subject to
the following terms and conditions:  (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
(other than to another Permitted Transferee of the applicable Holder) other than
by will or the laws of descent and distribution; (ii) an Award transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Holder (other than the
ability to further transfer the Award); and (iii) the Holder (or transferring
Permitted Transferee) and the Permitted Transferee shall execute any and all
documents requested by the Administrator, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal, state and foreign securities laws and (C) evidence the transfer.  

(c)Notwithstanding Section 11.3(a) hereof, a Holder may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Holder and to receive any distribution with respect to any Award upon the
Holder’s death.  A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Program or Award Agreement applicable to the
Holder, except to the extent the Plan, the Program and the Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator.  If the Holder is married or a domestic
partner in a domestic partnership qualified under Applicable Law and resides in
a community property state, a designation of a person other than the Holder’s
spouse or domestic partner, as applicable, as his or her beneficiary with
respect to more than fifty percent (50%) of the Holder’s interest in the Award
shall not be effective without the prior written or electronic consent of the
Holder’s spouse or domestic partner, as applicable.  If no beneficiary has been
designated or survives the Holder, payment shall be made to the person entitled
thereto pursuant to the Holder’s will or the laws of descent and
distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Holder at any time; provided that the change or
revocation is filed with the Administrator prior to the Holder’s death.

--------------------------------------------------------------------------------

11.4Conditions to Issuance of Shares.

(a)Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such shares is in compliance with all Applicable Laws, and the Shares are
covered by an effective registration statement or applicable exemption from
registration.  In addition to the terms and conditions provided herein, the
Board or the Committee may require that a Holder make such reasonable covenants,
agreements, and representations as the Board or the Committee, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements.

(b)All Share certificates delivered pursuant to the Plan and all Shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with Applicable Law.  The Administrator may place legends on any Share
certificate or book entry to reference restrictions applicable to the Shares.

(c)The Administrator shall have the right to require any Holder to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the sole discretion of the Administrator.

(d)No fractional Shares shall be issued and the Administrator shall determine,
in its sole discretion, whether cash shall be given in lieu of fractional Shares
or whether such fractional Shares shall be eliminated by rounding down.

(e)Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by any Applicable Law, the Company shall not
deliver to any Holder certificates evidencing Shares issued in connection with
any Award and instead such Shares shall be recorded in the books of the Company
(or, as applicable, its transfer agent or stock plan administrator).

11.5Forfeiture and Claw-Back Provisions.  Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in an Award Agreement or
otherwise, or to require a Holder to agree by separate written or electronic
instrument, that:  

(a)(i) Any proceeds, gains or other economic benefit actually or constructively
received by the Holder upon any receipt or exercise of the Award, or upon the
receipt or resale of any Shares underlying the Award, must be paid to the
Company, and (ii) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (x) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (y) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (z) the Holder incurs a
Termination of Service for “cause” (as such term is defined in the sole
discretion of the

--------------------------------------------------------------------------------

Administrator, or as set forth in a written agreement relating to such Award
between the Company and the Holder); and

(b)All Awards (including any proceeds, gains or other economic benefit actually
or constructively received by the Holder upon any receipt or exercise of any
Award or upon the receipt or resale of any Shares underlying the Award) shall be
subject to the provisions of any claw-back policy implemented by the Company,
including, without limitation, any claw-back policy adopted to comply with the
requirements of Applicable Law, including, without limitation, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder, to the extent set forth in such claw-back policy and/or
in the applicable Award Agreement.

11.6Prohibition on Repricing.  Subject to Section 13.2 hereof, the Administrator
shall not, without the approval of the stockholders of the Company, (i)
authorize the amendment of any outstanding Option or Stock Appreciation Right to
reduce its price per Share, or (ii) cancel any Option or Stock Appreciation
Right in exchange for cash or another Award when the Option or Stock
Appreciation Right price per Share exceeds the Fair Market Value of the
underlying Shares.  Subject to Section 13.2 hereof, the Administrator shall have
the authority, without the approval of the stockholders of the Company, to amend
any outstanding Award to increase the price per Share or to cancel and replace
an Award with the grant of an Award having a price per Share that is greater
than or equal to the price per Share of the original Award.

11.7Leave of Absence.  Unless the Administrator provides otherwise, vesting of
Awards granted hereunder shall be suspended during any unpaid leave of
absence.  A Holder shall not cease to be considered an Employee in the case of
any (a) leave of absence approved by the Company or (b) transfer between
locations of the Company or between the Company and any of its Affiliates or any
successor thereof.

ARTICLE 12.

ADMINISTRATION

12.1Administrator.  The Committee and the Board shall administer the Plan
(except as otherwise permitted herein).  Any action taken by the Board in
connection with the administration of the Plan shall not be deemed approved by
the Board unless such actions are approved by a majority of the Non-Employee
Directors.  Except as may otherwise be provided in any charter of the Committee
or the Board, appointment of Committee and Board members shall be effective upon
acceptance of appointment.  Committee and Board members may resign at any time
by delivering written or electronic notice to the Board.  Vacancies in the
Committee and the Board may only be filled by the Board.  

12.2Duties and Powers of Administrator.  It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions.  The Administrator shall have the power to interpret the
Plan, the Program and the Award Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan as are not
inconsistent therewith, to interpret, amend or revoke any such rules and to
amend any Program or Award Agreement; provided that the rights or obligations of
the Holder of the Award that is the

--------------------------------------------------------------------------------

subject of any such Program or Award Agreement are not affected materially and
adversely by such amendment, unless the consent of the Holder is obtained or
such amendment is otherwise permitted under Section 13.10 hereof.  Any such
grant or award under the Plan need not be the same with respect to each
Holder.  In its sole discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan except as
described in Section 12.1 above and with respect to matters which under Rule
16b‑3 under the Exchange Act or any successor rule, or the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded are required to be determined in the sole discretion of
the Committee.  

12.3Action by the Committee.  Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee.  Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

12.4Authority of Administrator.  Subject to the Company’s Bylaws, the
Committee’s Charter and any specific designation in the Plan, the Administrator
has the exclusive power, authority and sole discretion to:

(a)Adopt procedures from time to time in the Administrator’s discretion to
ensure that an Employee is eligible to participate in the Plan prior to the
granting of any Awards to such Employee under the Plan (including, without
limitation, a requirement, if any, that each such Employee certify to the
Company prior to the receipt of an Award under the Plan that he or she has not
been previously employed by the Company or a Subsidiary, or if previously
employed, has had a bona fide period of non-employment, and that the grant of
Awards under the Plan is an inducement material to his or her agreement to enter
into employment with the Company or a Subsidiary);

(b)Designate Eligible Participants to receive Awards;

(c)Determine the type or types of Awards to be granted to each Eligible
Participant;

(d)Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(e)Determine the terms and conditions of any Award granted pursuant to the Plan,
including, but not limited to, the exercise price, grant price, or purchase
price, any performance criteria, any restrictions or limitations on the Award,
any schedule for vesting, lapse of forfeiture restrictions or restrictions on
the exercisability of an Award, and accelerations or waivers thereof, and any
provisions related to non-competition and recapture of gain on an Award, based
in each case on such considerations as the Administrator in its sole discretion
determines;

--------------------------------------------------------------------------------

(f)Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(g)Prescribe the form of each Award Agreement, which need not be identical for
each Holder;

(h)Decide all other matters that must be determined in connection with an Award;

(i)Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(j)Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement;

(k)Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan; and

(l)Accelerate wholly or partially the vesting or lapse of restrictions of any
Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Sections 3.4 and 13.2(d) hereof.

12.5Decisions Binding.  The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.

12.6Delegation of Authority.  To the extent permitted by Applicable Law, the
Board or Committee may from time to time delegate to a committee of one or more
Non-Employee Directors or officers of the Company the authority to amend Awards
or to take other administrative actions pursuant to Article 12.  Notwithstanding
the foregoing, only the Committee and the Board, acting in accordance with this
Article 12, may grant Awards hereunder.  Any delegation hereunder shall be
subject to the restrictions and limits that the Board or Committee specifies at
the time of such delegation, and the Board may at any time rescind the authority
so delegated or appoint a new delegatee.  At all times, the delegatee appointed
under this Section 12.6 shall serve in such capacity at the pleasure of the
Board and the Committee.

ARTICLE 13.

MISCELLANEOUS PROVISIONS

13.1Amendment, Suspension or Termination of the Plan.  Except as otherwise
provided in this Section 13.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee.  However, without approval of the Company’s
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in Section
13.2 hereof, (a) reduce the price per share of any outstanding Option or Stock

--------------------------------------------------------------------------------

Appreciation Right granted under the Plan, or (b) cancel any Option or Stock
Appreciation Right in exchange for cash or another Award when the Option or
Stock Appreciation Right price per share exceeds the Fair Market Value of the
underlying Shares.  Except as provided in Section 14.10 hereof, no amendment,
suspension or termination of the Plan shall, without the consent of the Holder,
materially and adversely affect any rights or obligations under any Award
theretofore granted or awarded, unless the Award itself otherwise expressly so
provides.  

13.2Changes in Common Stock or Assets of the Company, Acquisition or Liquidation
of the Company and Other Corporate Events.

(a)In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to (i) the aggregate number and kind
of shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1 hereof on the maximum number and
kind of shares which may be issued under the Plan); (ii) the number and kind of
shares of Common Stock (or other securities or property) subject to outstanding
Awards; (iii) the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto); and (iv) the grant or exercise price per share for any outstanding
Awards under the Plan.  

(b)In the event of any transaction or event described in Section 13.2(a) hereof
or any unusual or nonrecurring transactions or events affecting the Company, any
Affiliate of the Company, or the financial statements of the Company or any
Affiliate, or of changes in Applicable Law, the Administrator, in its sole
discretion, and on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event and either automatically or upon the Holder’s request, is
hereby authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

(i)To provide for either (A) termination of any such Award in exchange for an
amount of cash and/or other property, if any, equal to the amount that would
have been attained upon the exercise of such Award or realization of the
Holder’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 13.2 the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Holder’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Administrator in its
sole discretion having an aggregate value not exceeding the amount that could
have been attained upon the exercise of such Award or realization of the
Holder’s rights had such Award been currently exercisable or payable or fully
vested;

--------------------------------------------------------------------------------

(ii)To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii)To make adjustments in the number and type of shares of the Company’s stock
(or other securities or property) subject to outstanding Awards, and in the
number and kind of outstanding Restricted Stock or Deferred Stock and/or in the
terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;

(iv)To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Program or Award Agreement; and

(v)To provide that the Award cannot vest, be exercised or become payable after
such event.

(c)In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13.2(a) and 13.2(b) hereof:

(i)The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or

(ii)The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 hereof on the maximum number and kind of shares which
may be issued under the Plan).  The adjustments provided under this Section
13.2(c) shall be nondiscretionary and shall be final and binding on the affected
Holder and the Company.

The adjustments provided under this Section 13.2(c) shall be nondiscretionary
and shall be final and binding on the affected Holder and the Company.

(d)Change in Control.

(i)Notwithstanding any other provision of the Plan, in the event of a Change in
Control, each outstanding Award shall be assumed or an equivalent Award
substituted by the successor corporation or a parent or subsidiary of the
successor corporation, in each case, as determined by the Administrator.

(ii)In the event that the successor corporation in a Change in Control and its
parents and subsidiaries refuse to assume or substitute for any Award in
accordance with Section 13.2(d)(i) hereof, each such non-assumed/substituted
Award, except for any Performance Awards, shall become fully vested and, as
applicable, exercisable and shall be deemed exercised, immediately prior to the
consummation of such transaction, and all forfeiture restrictions on any

--------------------------------------------------------------------------------

or all such Awards shall lapse at such time.  For the avoidance of doubt, the
vesting of any Performance Awards not assumed in a Change in Control will not be
automatically accelerated pursuant to this Section 13.2(d)(ii) and will instead
vest pursuant to the terms and conditions of the applicable Award Agreement upon
a Change in Control where the successor corporation and its parents and
subsidiaries refuse to assume or substitute for any Award in accordance with
Section 13.2(d)(i) hereof.  If an Award vests and, as applicable, is exercised
in lieu of assumption or substitution in connection with a Change in Control,
the Administrator shall notify the Holder of such vesting and any applicable
exercise period, and the Award shall terminate upon the Change in Control.  For
the avoidance of doubt, if the value of an Award that is terminated in
connection with this Section 13.2(d)(ii) is zero or negative at the time of such
Change in Control, such Award shall be terminated upon the Change in Control
without payment of consideration therefor.

(iii)Notwithstanding anything to the contrary, in the event that, within the
twelve (12) month period immediately following a Change in Control, a Holder
experiences a Termination of Service by the Company for other than Cause or by a
Holder for Good Reason, then the vesting and, if applicable, exercisability of
that number of Shares equal to one hundred percent (100%) of the then-unvested
Shares subject to the outstanding Awards held by such Holder shall accelerate
upon the date of such Termination of Service.

(e)The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

(f)The existence of the Plan, the Program, the Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

(g)In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Company in its
sole discretion may refuse to permit the exercise of any Award during a period
of thirty (30) days prior to the consummation of any such transaction.

13.3Stockholder Approval of the Plan not Required.  It is expressly intended
that approval of the Company’s stockholders not be required as a condition of
the effectiveness of the Plan, and the Plan’s provisions shall be interpreted in
a manner consistent with such intent for all purposes.  Specifically, Nasdaq
Stock Market Rule 5635(c) generally requires stockholder approval for stock
option plans or other equity compensation arrangements adopted by companies
whose securities are listed on the Nasdaq Stock Market pursuant to which stock
awards or stock

--------------------------------------------------------------------------------

may be acquired by officers, directors, employees, or consultants of such
companies.  Nasdaq Stock Market Rule 5635(c)(4) provides an exception to this
requirement for issuances of securities to a person not previously an employee
or director of the issuer, or following a bona fide period of non-employment, as
an inducement material to the individual’s entering into employment with the
issuer; provided, such issuances are approved by either the issuer’s
compensation committee comprised of a majority of independent directors or a
majority of the issuer’s independent directors.  Notwithstanding anything to the
contrary herein, Awards under the Plan may only be made to Employees who have
not previously been an Employee or Director of the Company or a Subsidiary, or
following a bona fide period of non-employment by the Company or a Subsidiary,
as an inducement material to the Employee’s entering into employment with the
Company or a Subsidiary.  Awards under the Plan will be approved by (i) the
Company’s Compensation Committee comprised of a majority of the Company’s
Non-Employee Directors or (ii) a majority of the Company’s Non-Employee
Directors. Accordingly, pursuant to Nasdaq Stock Market Rule 5635(c)(4), the
issuance of Awards and the Shares issuable upon exercise or vesting of such
Awards pursuant to the Plan are not subject to the approval of the Company’s
stockholders.

13.4No Stockholders Rights.  Except as otherwise provided herein, a Holder shall
have none of the rights of a stockholder with respect to Shares covered by any
Award until the Holder becomes the record owner of such Shares.

13.5Paperless Administration.  In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

13.6Effect of Plan upon Other Compensation Plans.  The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Affiliate.  Nothing in the Plan shall be construed to limit the
right of the Company or any Affiliate:  (a) to establish any other forms of
incentives or compensation for Employees or other service providers of the
Company or any Affiliate, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

13.7Compliance with Laws.  The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all Applicable Law, and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith.  Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all Applicable Law.  To the extent permitted by
Applicable Law, the Plan and Awards granted or awarded hereunder shall be deemed
amended to the extent necessary to conform to such Applicable Law.

--------------------------------------------------------------------------------

13.8Titles and Headings, References to Sections of the Code or Exchange
Act.  The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

13.9Governing Law.  The Plan and any agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the State of Delaware
without regard to conflicts of laws thereof or of any other jurisdiction.

13.10Section 409A.  To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code.  To the extent applicable, the Plan, the Program and any Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt such
amendments to the Plan and the applicable Program and Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance and thereby
avoid the application of any penalty taxes under such Section.  

13.11No Rights to Awards. No Eligible Participant or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Administrator is obligated to treat Eligible Participants, Holders or any
other persons uniformly.

13.12Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation.  With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Affiliate.

13.13Indemnification.  To the extent allowable pursuant to Applicable Law, each
member of the Committee or of the Board and any officer or other employee to
whom authority to administer any component of the Plan is delegated shall be
indemnified and held harmless by the Company from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided he or she gives the Company an
opportunity, at its own expense, to handle and defend

--------------------------------------------------------------------------------

the same before he or she undertakes to handle and defend it on his or her own
behalf.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled pursuant
to the Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

13.14Relationship to other Benefits.  No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

13.15Expenses.  The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

 